UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4457



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN LEWIS REID, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-02-4)


Submitted:   May 7, 2004                      Decided:   June 2, 2004


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, SAMPSON LAW FIRM, P.L.C., Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Stephen W. Miller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Lewis Reid, Jr., appeals his conviction for being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1)(2000), and possession of a stolen firearm, in violation

of 18 U.S.C. § 922(j)(2000).

            The charges against Reid arose when, during a traffic

stop, police officers saw Reid, a passenger in the stopped vehicle,

handling a firearm.       Reid contends that the evidence at trial was

insufficient to establish that the traffic stop was legal.                   As the

Government points out, Reid’s counsel withdrew the suppression

motion.    Nevertheless, the district court conducted a hearing, at

which it found the stop was proper.                Our review of the record

establishes that the district court’s conclusion was not plainly

erroneous.      See United States v. Castner, 50 F.3d 1267, 1277 (4th

Cir. 1995); see also Rakas v. Illinois, 439 U.S. 128, 130 n.1

(1978) (noting that the defendant bears the burden of proving his

Fourth Amendment rights were violated by the challenged search or

seizure).

            Reid also contends that his trial counsel was ineffective

for   failing    to   contact   and   present      witnesses   who       would    have

provided     beneficial    testimony.         To    succeed    on    a    claim    of

ineffective assistance on direct appeal, a defendant must show

conclusively from the face of the record that counsel provided

ineffective representation.       United States v. Richardson, 195 F.3d


                                      - 2 -
192, 198 (4th Cir. 1999) (providing standard and noting that

ineffective assistance of counsel claims generally should be raised

by motion under 28 U.S.C. § 2255 (2000)).            After careful review of

the record, we conclude that Reid has not demonstrated that his

counsel   rendered    ineffective      assistance.       See    Strickland   v.

Washington, 466 U.S. 668 (1984); Richardson, 195 F.3d at 198.

           Finally, Reid contends that the district court erred by

sentencing him as an armed career criminal. To attain armed career

criminal status, a defendant must have three prior convictions for

a violent felony or a serious drug offense.                    U.S. Sentencing

Guidelines Manual § 4B1.4(a) (2002); 18 U.S.C. § 924(e)(1) (2000).

Reid   challenges    the   use   of   a   burglary    conviction,    but   that

conviction qualifies as a violent felony.              See Taylor v. United

States, 495 U.S. 575, 598-99 (1990).             Moreover, that Reid was

sentenced to only six months imprisonment does not disqualify this

prior conviction. Under the statute, a crime that is punishable by

one year imprisonment may qualify as a violent felony, regardless

of the sentenced actually imposed.             18 U.S.C. § 924(e)(2)(B).

Additionally, we conclude that Reid’s conviction for throwing a

missile into an occupied dwelling also qualifies as a violent

felony, as his actions presented a serious potential risk of

physical injury to those occupying the residence.                   18 U.S.C.

§ 924(e)(2)(B).      The third predicate conviction, for maiming, is

not challenged.


                                      - 3 -
           Accordingly, we affirm Reid’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -